Citation Nr: 1601249	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for right shoulder tendonitis (a right shoulder disability).  

2.  Entitlement to an initial rating in excess of 10 percent disabling for left shoulder bursitis (a left shoulder disability).  


(The issue of entitlement to service connection for left plantar fasciitis is addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2006 to March 2007, and from February 2008 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for right shoulder tendonitis and left shoulder bursitis, and assigned initial disability ratings of 10 percent to both conditions.  

The Veteran testified before a Decision Review Officer (DRO) of the RO in October 2012.  In June 2014, the Veteran then testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of each hearing transcript is associated with the claims file. 

In December 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2014 Board Remand is included in the Duties to Notify and Assist section below.

The Board notes that VA treatment records dated as early as June 2014 reflect that the Veteran's bilateral shoulders complaints were accompanied by neck pain and symptoms of upper extremity numbness.  The Board also notes that in September 2015 the Veteran initiated a claim of service connection for a neck condition.  However, a November 2014 VA neurosurgery consultation record, a January 2015 VA neurology consultation report, and a December 2015 VA examination report all indicate that the Veteran's upper extremity symptoms, including bilateral shoulder pain, are not consistent with a cervical radicular condition.  See also June 2015 VA Examination Report.  Therefore, the Board finds that the Veteran's bilateral shoulder disabilities are separate disabilities from his claimed neck condition.  Accordingly, the Board can proceed with adjudication of the Veteran's claims on appeal without prejudice to the Veteran as the current claims are not inextricably intertwined with his pending claim of service connection for a neck condition.  
 
This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right shoulder disability has been manifested by subjective complaints of pain and weakness resulting in a functional limitation of motion to shoulder level.  Arthritis, ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, and impairment of the humerus have not been shown.  

2.  For the entire rating period on appeal, the Veteran's left shoulder disability has been manifested by subjective complaints of pain and weakness resulting in a functional limitation of motion to shoulder level.  Arthritis, ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, and impairment of the humerus have not been shown.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for a 20 percent disability rating, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for a 20 percent disability rating, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for both shoulder disabilities, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from June 2011, April 2012, October 2012, and June 2015, and the Veteran's statements, including his testimony at the June 2014 Board hearing.  

The Veteran was afforded VA examinations in June 2011, April 2012, October 2012, and June 2015.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the October 2012 VA examiner indicated that the October 2012 VA examination should not be used for rating purposes as the objective measurements were determined by the VA examiner "to be inconsistent, non-anatomic, not representative and not reproducible."  However, with the exception of the October 2012 VA examination, the other VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the Veteran's shoulder disabilities.  In addition, the VA examiners addressed all the relevant rating criteria for rating shoulder disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning.  

In the December 2014 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain and associate with the claims file all updated VA treatment records regarding either of the Veteran's shoulder disabilities; updated VA treatment records have been associated with the claims file.  In addition, the Board requested the AOJ attempt to obtain copies of June 2014 private emergency department records that were received and reviewed by personnel at the VA Medical Center (VAMC) in Stamford, Connecticut.  

Between December 2014 and March 2015, the AOJ made several attempts to obtain the June 2014 private medical records from the VAMC.  A March 2015 response from the VAMC indicated that the original June 2014 private medical records were not located following a "thorough search of [their] records."  In March 2015, the AOJ sent correspondence to the Veteran informing him that these records were unobtainable and that further attempts to obtain these records would be unsuccessful; this correspondence also requested that if the Veteran was able to obtain these records, he should submit them to be considered in support of his appeal.  In May 2015, the Veteran contacted the AOJ indicating that the VA already had all the information from the private hospital, and requested that VA proceed with the appeal.  See May 2015 Report of Contact.  Accordingly, the Board finds that the AOJ has sufficiently attempted to obtain the original June 2014 private medical records from the VAMC, and while these records have not been obtained, the Veteran has waived any further need to obtain such records and requested that his appeal proceed without these records.  Therefore, the Board finds that substantial compliance with the December 2014 Remand has been achieved and the Board may proceed with adjudication of the Veteran's claims.  See Stegall, 11 Vet. App. 268.  

Moreover, while the June 2014 private medical records have not been obtained, in further review of the VA treatment records, the Board finds that the June 2014 private medical records are not necessary for adjudication of the instant appeal as they are not relevant to the Veteran's shoulder disabilities.  A June 2014 entry in the Veteran's VA treatment records indicates that VA personnel received a telephone call from a physician from the private hospital.  Subsequent entries indicate that VA personnel received, via facsimile, a June 2014 emergency department treatment record regarding the Veteran and a magnetic resonance imaging (MRI) report; both of these documents were forwarded for review to the most recent VA physician who provided treatment to the Veteran, which he did in April 2014.  The VA physician then authored a June 2014 addendum to the April 2014 treatment record that indicated the Veteran was treated at a private hospital emergency department for posterior neck pain.  The VA clinician further indicated that MRI reports documented normal findings of the brain and cervical spine.  As indicated above, the current medical evidence establishes that the Veteran's neck condition, for which he is currently seeking service connection, is distinct from the current shoulder claims on appeal.  Accordingly, the Board finds that the June 2014 private medical records are not relevant in the instant appeal.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

In every instance where the Rating Schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Such separate disability ratings are known as staged ratings.   

As relevant to orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Increased Disability Ratings - Analysis

The Veteran contends that his bilateral shoulder disabilities have caused more severe symptomatology than that contemplated by the disability ratings currently assigned.  Specifically, the Veteran contends that his bilateral shoulder disabilities cause difficulty sleeping, difficulty performing occupational duties such as carrying and lifting, and limits his ability to perform overhead activities.  

The Veteran's right shoulder tendonitis and left shoulder bursitis are each currently rated as 10 percent disabling under Diagnostic Code 5024, which contemplates tenosynovitis.  38 C.F.R. § 4.71a.  While bursitis is specifically contemplated by Diagnostic Code 5019, the Rating Schedule provides that all diseases contemplated by Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected body parts, as arthritis, degenerative, except gout (which is contemplated by Diagnostic Code 5017).  Id.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Diagnostic Code 5201 provides disability ratings for limitation of motion of the arm.  38 C.F.R. § 4.71a.  Normal range of motion for the shoulder is 180 degrees of elevation, either forward flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.  A 20 percent disability rating is provided in the major and minor shoulders for limitation of motion to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Shoulder elevation that is limited to midway between the side of the body and shoulder level warrants a 30 percent disability rating in the major arm and a 20 percent disability rating in the minor arm.  Id.  Shoulder elevation that is limited to 25 degrees from the side of the body warrants a 40 percent disability rating in the major arm and a 30 percent disability rating in the minor arm.  Id.  The Veteran is right-hand dominant (major arm).  See June 2015 VA Examination Report.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral shoulder disabilities each warrant a 20 percent disability rating on the basis of limitation of motion.  As indicated above, a 20 percent disability rating is provided in the major and minor shoulders for limitation of motion to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this regard, the Board finds that in consideration of pain, fatigue, and weakness, the weight of the evidence demonstrates that the Veteran's bilateral shoulder disabilities cause a functional limitation of motion to shoulder level.  

A September 2009 VA treatment record reflects that the Veteran reported right shoulder pain that began during his deployment in Iraq.  The Veteran reported pain with reaching overhead and lying on his right side.  Upon examination, the VA clinician noted normal internal and external rotation range of motion, but the Veteran demonstrated decreased abduction speed of movement.  The VA clinician provided a diagnosis of right rotator cuff tendonitis.  

An October 2009 VA diagnostic imaging study report documented "no acute fracture, dislocation or significant degenerative change" in the right shoulder.  The report documented a "normal" and "unremarkable" right shoulder.  

A January 2010 VA treatment record indicates that the Veteran reported right shoulder pain.  Upon examination, the VA clinician noted crepitus, but no tenderness to palpation.  The VA clinician indicated that the Veteran demonstrated difficulty with shoulder abduction past 90 degrees.  

A March 2011 VA treatment record indicates that the Veteran reported bilateral shoulder pain, particularly when he sleeps on his side or reaches out to the side.  Upon examination, the VA clinician noted pain at the end range of motion into abduction and external rotation bilaterally.  The VA clinician provided a diagnosis of bilateral shoulder tendonitis.  

A March 2011 VA rheumatology consultation record indicates that the Veteran reported left shoulder pain that worsened with reaching overhead.  Upon examination, the VA clinician noted full range of motion of the left shoulder, but with pain beginning at 80 degrees of abduction.  The VA clinician also noted tenderness to palpation of the subacromial bursa, and provided a diagnosis of subacromial bursitis.  

Upon VA examination in June 2011, the Veteran reported right shoulder pain that was exacerbated by arm elevation and sleeping position.  The Veteran reported working as a chef, but "the use of arms for cooking is irritating to his shoulders."  The Veteran reported sharp pain with arm elevation and unable to grab pots that are located above his head.  The Veteran reported no flare-ups of his condition, but instead reported that his condition was the same from day to day.  Upon examination, the VA examiner documented right shoulder range of motion of 160 degrees of shoulder flexion with pain, and 145 degrees of shoulder abduction with pain.  The VA examiner noted pain upon repetitive testing, but noted no additional loss of motion, fatigue, weakness, stiffness, or endurance.  The VA examiner also noted guarding with movement during formal testing, but noted that the Veteran was able to doff his shirt "with no apparent difficulty or evidence of pain."  In conclusion, the VA examiner provided a diagnosis of right shoulder tendonitis with impingement causing mild to moderate functional impairment.  

A January 2012 VA rheumatology consultation record reflects the Veteran's complaints of continuous bilateral shoulder pain, primarily into shoulder abduction.  Upon physical examination, the VA clinician noted 60 degrees of active right shoulder abduction and 30 degrees of active left shoulder abduction.  

Upon VA examination in April 2012, the Veteran reported bilateral shoulder pain.  The Veteran reported flare-ups of both shoulders that require "rest and ice temporarily."  The Veteran reported working full-time as a kitchen manager, but was unable to lift, carry, and perform any work overhead.  Upon examination, the VA examiner documented 180 degrees of right shoulder flexion and abduction with pain beginning at 90 degrees in both directions, and 180 degrees of left shoulder flexion and abduction with pain beginning at 90 degrees in both directions.  Upon repetitive testing, the Veteran demonstrated weakened movement, excess fatigability, and additional pain; however, there was no additional loss of motion.  The VA examiner also noted localized tenderness to palpation bilaterally, but noted normal strength and found no evidence of ankylosis, dislocation or labral pathology, or a clavicular or scapular disability.  Regarding the Veteran's functional capacity, the VA examiner indicated that the Veteran was unable to lift or carry above the plane of the shoulder, and demonstrated some limitation in pushing and pulling activities.  The VA examiner indicated that the Veteran's work activities were limited to below shoulder level due to pain.  

During the October 2012 DRO hearing, the Veteran reported pain, muscle spasm, and inflammation in both shoulders.  The Veteran further reported that the pain and other symptoms in his shoulder limit his ability to work in that he is unable to lift or carry pans or trays of food.  Finally, the Veteran reported that he had been receiving steroid injections in his shoulders for symptom relief, with the last injection being in close proximity to the last VA examination, which the Veteran believed resulted in an inaccurate assessment of the severity of his bilateral shoulder disabilities.  

Upon VA examination in October 2012, the Veteran reported bilateral shoulder pain.  The Veteran denied flare-ups.  Upon physical examination, the VA examiner documented 45 degrees of right shoulder flexion and abduction with pain beginning immediately upon movement in both directions, and 45 degrees of left shoulder flexion and abduction with pain beginning immediately upon movement in both directions.  The VA examiner indicated that the Veteran's pain prevented him from attempting or performing repetitive testing in both shoulders.  The VA examiner opined that: 

The extreme limitation in right and left shoulder [active range of motion (AROM)] cannot be explained using known neuroanatomical principles.  The absence of shoulder girdle/upper arm atrophy suggests that the limitation of the veteran's shoulder AROM may be due to non-anatomic causes.  The degree of limitation of right/left shoulder AROM on today's examination would not allow the veteran to perform [activities of daily living (ADLs)] such as shaving, bathing, dressing[,] however it does appear that the veteran is performing his own ADLs.  The veteran's shoulder AROM should not be used for rating purposes as it is deemed to be inconsistent, non-anatomic, not representative and not reproducible.

The VA examiner noted localized tenderness to palpation bilaterally and decreased strength, but found no evidence of ankylosis, dislocation or labral pathology, or a clavicular or scapular disability.  In conclusion, the VA examiner opined that "the veteran's clinical presentation is not consistent with a primary internal/external derangements [sic] of either shoulder and suggests the possibility of other causes of bilateral shoulder pain and limitation of AROM including but not limited to a neurological disorder, seropositive/seronegative arthropathy, pulmonary disorder or even non-organic causes."  

A January 2013 VA treatment record indicates the Veteran's complaints of bilateral shoulder pain.  Upon physical examination, the VA clinician noted 120 degrees of shoulder abduction bilaterally with pain.  

An April 2014 VA treatment record indicates that the Veteran reported bilateral shoulder pain.  Upon physical examination, the VA clinician indicated that the Veteran demonstrated 90 degrees of abduction bilaterally.

A June 2014 VA rheumatology consultation record reflects the Veteran's complaints of persistent bilateral shoulder pain, left greater than right.  Upon examination, the VA clinician noted a positive painful arc of motion in both shoulders, implying that the Veteran was capable of elevating each shoulder above shoulder level, but had pain around shoulder level.  

During the June 2014 Board hearing, the Veteran testified that he experiences chronic bilateral shoulder pain that limits his ability to perform occupational and recreational activities.  In addition, the Veteran testified that while he is currently working full-time, he had to quit his job as a sous chef due to the excessive strain the job was placing on his shoulders.  The Veteran reported currently working as a waiter, but is unable to carry heavy loads due to his shoulder disabilities.  

VA neurology treatment records dated in January 2015 and April 2015 reflect the Veteran's complaints of chronic bilateral shoulder pain, described as soreness with episodes of sharp pain.  The Veteran reported that "pain and weakness in his shoulders have negatively affected his job as a waiter and he has had to stop his job as a chef."  Upon examination, VA clinicians note full shoulder strength bilaterally; however, the January 2015 record notes complaints of pain with shoulder abduction.  While the January 2015 VA treatment record suggests that the bilateral shoulder pain was likely referred pain from the neck, the April 2015 VA treatment record indicates that the Veteran's pain was likely musculoskeletal in nature originating in the shoulder region.  

Upon VA examination in June 2015, the Veteran reported daily bilateral pain that is significantly worsened by long shifts at work; he indicated that after long shifts "his shoulders hurt significantly and he cannot barely move his arms."  The Veteran reported currently experiencing a flare-up and he is unable to carry more than ten pounds or perform various recreational activities; the Veteran reported remaining independent with ADLs.  Upon examination, the VA examiner documented 170 degrees of bilateral shoulder flexion and 180 degrees bilateral shoulder abduction.  The VA examiner indicated that pain was noted upon range of motion testing and caused functional loss; however, the VA examiner did not provide an indication when pain began during movement.  Upon repetitive testing, the VA examiner noted no additional functional loss or range of motion; however, the VA examiner noted that pain and fatigue significantly limit functional ability in both shoulders.  The VA examiner also noted weakness bilaterally into shoulder flexion and localized tenderness to palpation bilaterally, but found no evidence of ankylosis, muscular atrophy, dislocation or labral pathology, or a clavicular or scapular disability.  The VA examiner noted recent VA treatment records indicating no evidence of cervical spine radiculopathy and opinions of VA clinicians that the Veteran's symptoms are musculoskeletal in nature.  The VA examiner also noted no evidence of degenerative or traumatic arthritis.  Regarding the Veteran's functional capacity, the VA examiner indicated that the Veteran is limited in performing repetitive overhead activities as well as carrying and lifting heavy objects repeatedly.  

In review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral shoulder disabilities are manifested by a functional limitation of motion to shoulder level.  While the majority of VA treatment records and VA examination reports document bilateral shoulder flexion and abduction range of motion beyond shoulder level, multiple sources document pain, weakness, and fatigue beyond shoulder level that effectively limit the Veteran's functional capacity to shoulder level.  

A January 2010 VA treatment record notes difficulty with shoulder abduction past 90 degrees.  A March 2011 VA rheumatology treatment record notes worsening pain with overhead movement and documents pain during shoulder abduction beginning at 80 degrees. The June 2011 VA examination report notes increased pain with overhead movement that limits his occupational duties.  A January 2012 VA rheumatology treatment record documents shoulder abduction limited to 60 degrees in the right shoulder and 30 degrees in the left shoulder.  The April 2012 VA examination report notes the Veteran's difficulty with all overhead movements and documents pain with shoulder elevation beginning at shoulder level; the VA examiner noted that the Veteran's occupational activities were limited to those below shoulder level.  An April 2014 VA treatment record documents shoulder abduction limited to 90 degrees.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that disability ratings of 20 percent, but no higher, are warranted for each of the Veteran's shoulder disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record consistently reflects the Veteran's complaints of pain and weakness that have resulted in decreased mobility and a decreased ability to carry, lift, and perform overhead activities.  Therefore, in consideration of pain, weakness, and fatigue, the Board finds that the Veteran's functional limitation of motion in both shoulders is limited to shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 20 percent disability rating for each shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has considered whether either or both of the Veteran's shoulder disabilities warrant a rating in excess of 20 percent under Diagnostic Code 5201.  In this regard, a January 2012 VA rheumatology treatment record documents shoulder abduction limited to 60 degrees in the right shoulder and 30 degrees in the left shoulder.  However, the majority of evidence demonstrates that the Veteran's shoulder disabilities cause a functional limitation of motion to, at worst, shoulder level.  In addition to the objective findings documented above, the Veteran's own reports indicate his difficulty when the arm is elevated to or beyond shoulder level.  The Veteran has repetitively indicated his inability to perform overhead movements and his difficulty in the "push-up" position (weight bearing through the arms elevated to shoulder level).  See e.g., October 2012 DRO Hearing Transcript p. 6; June 2014 Board Hearing Transcript p. 5; see also December 2015 Appellant' Post-Remand Brief.   Therefore, in consideration of all the evidence of record, the Board finds that the symptomatology associated with the Veteran's bilateral shoulder disabilities more nearly approximates the criteria for a 20 percent disability rating in each shoulder.  

The Veteran has reported functional impairments such as difficulty sleeping, decreased ability to perform recreational activities, and a decreased ability to perform occupational activities.  The DeLuca factors go to loss of function caused by pain, weakness, and fatigue.  In this case, with consideration of pain and loss of function, the limitation of motion more nearly approximates the criteria for a 20 percent disability rating in each shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, the Board finds that the Veteran's symptomatology and impairments have been shown as relatively consistent throughout the entire rating period on appeal.  Accordingly, for the entire initial rating period on appeal the Board finds that 20 percent disability ratings are warranted in consideration of the pain and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, all VA examiners specifically denied the presence of ankylosis of the scapulohumeral articulation, impairment of the humerus including recurrent instability, and impairment of the clavicle or scapula.  Therefore, disability ratings under Diagnostic Codes 5200, 5202, or 5203 are not warranted.  38 C.F.R. § 4.71a.  In addition, the June 2015 VA examiner specifically denied the presence of arthritis in either shoulder; therefore a disability rating under Diagnostic Code 5003 is not warranted.  Id.  

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms, such as pain, weakness, and fatigue.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports initial disability ratings of 20 percent, but no higher, for each shoulder disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for bilateral shoulder disabilities, major depressive disorder, and tinnitus.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral shoulder disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this regard, the Veteran's bilateral shoulder disabilities are manifested by pain, weakness, and fatigue, resulting in a functional limitation of motion that results in decreased ability to perform occupational and recreational activities.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current right hand disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran quit his job as a sous chef as his shoulder disabilities prevented him from performing the requisite occupational duties.  However, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities and the Veteran has not asserted that he is unemployable.  In fact, the Veteran has maintained full-time employment throughout the appeal period.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an initial rating of 20 percent disabling, but no higher, for a right shoulder disability is granted.  

Entitlement to an initial rating of 20 percent disabling, but no higher, for a left shoulder disability is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


